::



            OFFICE   OF THE   ATTORNEY    GENERAL   OF TEXAS
                                 AUSTIN




Honorable Hal F. Raohal
Assistant County Attorney
Hueoes Oountg
Corpus Chrlsti, Texas
Dear Sir:




          Receipt ,of'
                     your
to.the proper oonstrwtlon
pI 372, General and Speoial.
la h6reby @oknovledged,




                         ng a Line from said.polnt on
                         stake or marker on Mustang
        Island, one mile'north of GorputiChristi Pass,
        tn the eveht both of atiiid'boundariaa
                                             should not
        0olnoideP
             "2.  Does the term Gorpua Chrlsti
        Pass', as used in SenateBill 317, mean only
        that portion of the Pawwhioh   oonneots the Gulf
        of Mexico with Laguna Madre, OF doea it mean the
   -Ron. Hal. F. Rachel, page 3


              "If the stake OP marker is situated
     :~..~a&
           a point one mile as near Borth as possible
        from the opening of Corpus Christ1 Pass and the
        Corpus Christi Bay, then such stake OP marker
        wquid be almost due east of the stake or marker
        on Flour Bluff, but such stake or marker oould
        not be looated due north of auoh mouth of the
        Pass, but on the contrary, would be situated
        about north northeast of the mouth of such
        Pass."
            Section 1 of Senate Bill 317, supra, reads in part:
             !Be It enaoted by the Legislature of
         the State of Texas:
              ?%GtiOZl1. It shall bcunlavful for




        owjg.
             :,-          :
          ... For~alarlty, we co&&     ~0.65-a&iqnd-tind
                                                       &rd
:'.' .quei0~ .ri.w.                                         :~
             iU%ioie941,   P . C . was in eff&ct uhun senate'
   Bill 317:vas passed and seems to be %nLne?feoC.atthis Mine.
   "we.&,ru
          tunableto find any notatL& to theeffeat that &wh
                       It mrty'be'conslderedih oonnection with'
                                 it def*:es:uGorpua Owqti     Pass"
                                Az%,ole 941 L-0. reads in part
   as follows:
                                                          . .
             "C0rpua Christ1 Pass, leading.from
        i&pus ChrIsti~Bag to the Gul? of .Nekfexico;
                                                   Braeos
        Santlage Pass, leadlng from the Lower Laguna
        #a&e to the Gulf oij$exi.co.. . .,"
              In dur oplfion these aots ahMId be construed
    in par1 materla and that 161 follows that "Corpus Christ1 %ass"
Hon. Hal. F. Raohal, page 4


mentioned in Senate Bill 317 means the pass conneotlng Corpus
Chrliitl:Baytith the Gulf of .l&xloo. !Chlsinference I?
supported by the fact stated $n your lottor,;.+ha$a point on
Mustang Island approxlmatel &o&h of that pass i-9almost due
east of Flour Bluff, which 5enate Bill 317, supra, fndica.tes
to be true.
          Armrering'your third qwstion, I+ la our
oplnlon that the stake OP marker on Idustang;I:Jsland
                                                   one mile
north of Corpus Christ1 Pass should be plaoed at a point on
Mustang Island one mile as near north of said pass as possi-
61s rather than due north of 'saidpass but not on Mustang
Island.
Eon. Hal F. Iiachal,
                   page 6


        recting the immediatede~truotionof such
        skins, strike net, gill dot, tr*mmel net,
       ~rIsbriqp trawl by the Sh@.fS or oonstable
        of the county where the a&se was tried, and
       the Sheriff or constable of.theaounty shall
       lmmedlatelg destroy such seine, strike net(
        illpet; 'trammelnet, or -flbrtip
                                       trawl. . .'
        Bmphasla
       7'        ours)
         de we oonetrue the above quoted language,
the Leglalatureeeemfito provide for destruotion of seines
etc.    In theaaae of a oonviotion under 'thatpartloular
artiole. We are unable to find any provision in Senate
15111317 or any other statute jrrhioh,.in
                                        our judgment,
oould require or ,permlta destruotlonof the seines eta.
in the ewmt of a conviction lmder Senate Bill 317.